Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 1 of 31 PAGEID #: 4




                 IN THE UNITED STATES DEiTRICT C(
                  FOR THE CENTRAL DISTMCT OF 0
                                                                                &CEFVEB
                           EASTERN DIVISION                                     SEP 0 7 2021
                                                                         BCTAMW.NAtBLiCURKOTCOUKT
                                                                                    CUUMlCSiOfflO



Sai-E Johari,
          Plaindff,
                                                                     2 21CV4362
                                                        Case Number

City of Columbus, et al.,                               Judge                   .
                                                                                    Judge Sargua
MayorAndrewGinther,
                      Defendant.
                                                        Mafiis1IatMAGISTRATEJUDGEVASCUHA



                                     COMPLADJT


1.Nowcomes plaintiffwiththismulti-jurisdictional sniit. 2. Because theplaintiffisproceeding
pro se andhas not beento law school, he does not know the routine day to day functioxis of

being a lawyer. 3. Consequently, thispleading contains procedural errors. 4. Therefore, inthe

interests ofjustice, the Sovereign Inspectors areaskedto liberally construe andgiveplaintiffhis
dayin court. 5. And so, ina short andplain, clear andconcise manner, demonstradng thathe is
entitled to relief, plaintiffasserts thathehaspersonally sufferedharm. 6. Theinjuries plaintiff
sufiFeredarea directandproximateresultofthedefendant'segregiousmisconduct 7. When(he
defendants engaged in their arbiteary & capricious misconduct, they either knew or should have

knowntheir acdons violated clearly established law. 8. Yet, with deliberate mdiffercnce the

defendants engagedinfheirmisconduct anyway. 9. Consequently, a legal dispute nowexits.
    Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 2 of 31 PAGEID #: 5




                                          JUMSDICTION
     The court hasjurisdiction under Title 42 USC Section 1331 and/or Title 42 USC Section 1343.
                          FEDERAL QUESTION JUMSDICTION
    The Court's federal questionjurisdicdon is invoked underwell setded lawthatprohibits:
    1. Causing Pain & Suffering
2. Failingto Perform a RequiredDuty
    3.   Intentional Inflicdon of Emotional Distress
4. Violation of Condoned Custom Theory
5. Violadon of Continuing ViolationTheory
6. Violation of Title 42 USC Section 1981
7. Viotedon of Title 42 USC Secdon 1985 (1) and (2)
8. Denial of a Citizen's 1st Amendment Right to Liberty
9. Denial of a Citizen's 4th Amendment Right to Privacy
    10. Denial of a Citizen's 14th Amendment Right to Equal Protecdon
    11. Denial of a Citi2»n's 14th Amendment Right to Equal Treatment
and all other applicable laws, ordinances and statutes ofthe United States.


                           SUBJECT MATTER JUMSDICTION
The courthas SMJunderauthority oflhe U.S. Consdtutionso it canrule onthefactsofthis case.
                                 PERSONAL JUMSDICTION
    1. All defendants reside in Columbus, Ohio. 2. PlamdfFis seekingredress for unlawful behavior

thatoccurredinOhio. 3. Thedefendantsactedin sucha cold,callousandcalculatingmannerto
a pointtrfiete,theyputthemselves atriskofbeingsued. 4.Asverifiedbyvideo,textmessages,
DNA evidauce, and other written connnumques, even after being put on notice they could be

suedforviolatingplaintiff'srightsthedefendantsstatedthattheywouldcontinueto engagein
their unlawful behavior. 5. Thus, plaintiff has met his burden ofdemonstrating the who, what,

wbew, wtwn, how, and .wby this court haspersonaljurisdicdon over the defendants, andthus
.




mayentertainplaintiffs federallawclaims. 6. Underauthorityof(herelevant articles ofthe

Ohio Constitution, andunderauthority ofall otherhousing laws, statutes, andordinances, fhis

court canalso dischargeits powerandrule onplaintiff'spendantStatelawclaims.
                                                       2
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 3 of 31 PAGEID #: 6




                                         VENUE

1. All defendantsresideinthe StateofOhio. 2. At leastonedefendantlives in FranklinCounty.

3. All oftheunlawfiilconductoccurredin Ohio. 4. Therefore, pursuantto theU.S. Constitaition,

the OhioConstitudon, andall otherapplicablelaws,venuehasproperly beenestablished.




                                    THE PARTIES




Plaiatifif:
Sai-E Johari 409% SaintClaiiAvenue Columbus, Ohio43207




Defendant:
Mayor Andrew Giuther (City Hall) 90 West Broad Street Columbus, Ohio 43215
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 4 of 31 PAGEID #: 7




                  DEFENDANT MAYOR ANDREW GINTHER


1.DefendantAndrewOinther(hereafterdefendantMayorGinther)istheMayorofColumbus.
2. DefendantMayorGinfherisbeingsuedinhisofScialandindividualcapacitybecause,as
Mayor, defendantMayor Gintheris (he siq)eriorofiBccrofColumbus. 3. Becausedefendant

Mayor Ginther is the ultimate voice concerning what is, and what isn't going to be an ofGcial

rule, regulation, policy, pracdce, custom orpromulgated procedure, defendantMayor Ginther
inaybeheldliable forhispersonal involvement and/orhis acquiescence to wrong broughtto his
attention. 4. Specifically, defendant Mayor Ointher (like many other Democrats) aids & abets

illegal immigration. 5. Thus, contraiy to the lawDefendant Mayor Ointher aids& abets illegals
relocating to Columbus infected with life threatening diseaseslike tuberculosis andCOVID-19.

6. In turn. Defendant Ginfher aids & abets diseased illegals elude being detected. 7. Defendant

MayorGinfheralsoaids& abetslawfullydqiortedUlegalssotheycanillegallyre-entertheU.S.
8.Defendant Mayor Ginther assisted in Columbus beingturned into a safehaven Sanctuary City.
9. Defendant Mayor Ginther hascausedplaintiff (and other citizens who reside in Columbus) to
besubjectedto crimeperpetratedbyUlegalaliens. 10.DefendantMayorGinfher'sconducthas

causedplaintiff (andotherdtizensresidinginColumbus) tobedeniedemployment infavorof
anillegal. 11.Defendant Mayor Ointher hascausedpkuntiff (andmany other citizens) being
delayed and/ordeniedHUDhousing dueto a quota system beingput inplace, thatreserves HUD

housing fm a cheaper workforce ofillegal aliens. 12. By aiding & abetting illegal immigradon
defendantMayorGinfher'sactionshascausedexcessivewearaiidtearontheinfi'astructure,that
hasdeterioratedintheinner^citysobad,plaintifF (andallotherritizens) areforoedto doleout

buckets ofduckets topayfor expensive auto repairs-i. e. like citizens havingto buya new
muffler because, theperfectly fineold onewasknocked offby a sudden, unforeseen pothole.
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 5 of 31 PAGEID #: 8




                                           IMMUNITY


1.Nodefendantis a StateorFederalofiBcial. 2.Nodefendantis a StateorFederalSovereign.
3. No defendant is a State or Federal prosecutor, so no defendairt is immune &om prosecution.




                              STATUTE OF LD^ITATIONS


1. Plaintiffbrings this acdon 5 months after the occunence ofthe complained ofmisconduct.

2. Thus, this suit is timely andwell within the 2 year civil rights statute oflimitations.




                                        VERIFICATION

1. From firsthand, personal knowledge, plaintiff has standing to bring suit. 2. Plaintiff further

declares under penalty ofperjury that all ofthe foregoing is true and correct.




Respectfully submitted,




      ^                   ktA.



S/l Sai-E Johari 360 *
409 Vs Saint Clair Avenue
Columbus, Ohio 43203
TrueLiehtWarriortSlvahoo. com
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 6 of 31 PAGEID #: 9




                           STATEMENT OF THE FACTS


                                        Pea'agfcph One
1. Misled by Los Angeles, California Mayor Eric Garcetti, New York Mayor Andrew Cuomo,

andother Democrat Mayors in cities like Detroit, Chicago, Oakland, SanFrancisco andetc.,

defendantMayorGintherenactedanillegalimmigrationpolicythatdiscriminatesagainst
plauntiff, andall othercitizensresidingin Columbus. 2. To illustrate, the courtis askedto note

thatthe Founding Bigots established whatcameto beknownto darkerpersuasions ofpeople as
AmeriKKK-a racist, terrorist, crinunal enterprise for the benefit ofRib tyrosine(-) U5 & H dna

wdiiteCaucasiansonly. 3. Thus,for246yearstherewasanall-whiteafBnnativeactionprogram
inplace,thatonly allowedwhitesto geta job, owna houseor establisha business. 4. Enslaved

BlackAmericans thenpasseddownto their descendants that, theentity AmeriKKK wasledby a
one Gorgeous George Washington-i. e. the number one sextrafiScker ofS. W. (Akintay) L2 dna

Kongo Kameroon Black women. 5. In 1861 President Jefifcraon Davis, General Robert E. Lee,

General P.T. Beauiegaid, special agent John Witkes Booth, and the Southern Confederate

Democrat Party were led by the 2 most powerful, racist, richest Jews Senators JudahP. Benjamin

andDavidYulee. 6. Because Benjamin wasa Columbian Masonalignedwiththe GrandPooPah

AlbertPike,there'sa statuteofBenjaminoutsideofthe CapitalbuildinginWashingtonD.C.
7. Thephilosophy ofthe Soufhem Confederate Democrat Party called for them to continue

enslaving Black Americans & forcing S.W. (Aldntay) L2 dnaKongo Kameroon Black women

intosex-trafficking,beingsex-slaves,andhavingunclaimedrapebabieslike FrederickDouglas,
Bob Marley, andthe mother of(he Honorable Malcohn X. 8. The Confederate Democrats were

opposedbytheNorthernUnionRepublicansledbyAbraluunLucohi,GeneralUlyssesS. Grant,
Lancaster,OhioGeneralWUliamT. Shemum,andthemajority offhegoodJews-headedbytfae
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 7 of 31 PAGEID #: 10




fineJewishSenator&omMichiganJacobMerritt Howard-whowrotethe 13thAmendment

(outkwing slavery) andthe 14thAmendment, whichmade all newly fi-eedBlackAmericans

(andchildrenbominAmerica) citizens. 9. Afler espousingall ofthe above,the fineJewish

Senator Jacob Merritt Howard went on to say "but of course" the 14fh Amendment does not

apply to (legal or illegal) aliens (like Mexicans) andtheir kids whomight bebom inAmerica.

10. The impasse led to the ballot or the bullet. 11. The Southern Confederate Democrats didn't

wantto acceptthe ballot, sothey caughtthe bullet. 12.Ameri-KKKthen started headingdown

the right path to becoming our beloved America. 13. To ensure the Emancipation Proclamadon,

the 13fhAmendment, the 14fhAmendment, andArdcle 1 Section 8 Clause 4 ofthe United States

Constitudonwouldbe obeyed.PresidentLincolnenactedfourteen(14) illegal umnigrationlaws.

14. As (he Court knows, those 14 illegal immigradon laws are:

1.    8   use   Section   1321 (No iUegal landing)
2.    8   use   Section   1322 (No aiding unhealthy illegals)
3.    8   use   Section   1323 (No illegal bringing)
4.    8   use   Section   1324 (No hning or harboring illegals)
5.    8   use   Section   1325 (It's a crime to enter US Ulegally)
6.    8   use   Section   1326 (No unlawful re-entey)
7.    8   use   Section   1327 (10 years for aiding & abetting Ulegals)
8.    8   use   Secdon    1328 (No fflegal prostitutes)
9.    8   use   Section   1329 (No aiding unhealthy Ulegals elude)
10.   8   use   Section   1357 (ICE can arrest illegals anywtfire)
11.   8   use   Secdon    1363 (ICE can go undercover to arrest Ulegals)
12.   8   use   Secdon    1373 (No sanctuary cities, coundes or states)
13.   8   use   Secdon    1251 (All illegals must be deported)
14. 8 use       Section   1481 (Pledgeto aidfiweigngovernmentlose citizenship)
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 8 of 31 PAGEID #: 11




    15. In defiance ofour righteous laws. Democrat Mayor Eric Garoetd ofLosAngeles, California

    broughtanillegalimmigrantfamilyfiumMexicotohismauguration. 16.Oncity-wideT.V.
    L.A. Mayor Eric Oarcetd thenhadthe daughterofthe illegal ixmnigranta holdthe Bible, while

    L.A. Mayor Eric Garcetd swore (per his entmUs) that he would uphold, protect, and defend the

    Constitudon ofthe United States, the Constitudon ofthe California Republic, andwould enfnrce

    all oftherighteous laws ofAbraham Lincoki. 17.Despite swearingunder oathhewould obey
the lawL.A. MayorEric Garoetd didthe exactopposite. 18. Garcetd knowingly, puiposefully,
.




    willfully, and intentionally violated all 14 ofourillegal immigration kws. 19.As a direct and

proximate a result ofthe actions ofL.A. Mayor Oareetd, andN.Y. Mayor Andrew Cuomo, it has

resulted in otherDemocrat Mayors (includmg defendantMayorAndrew Ginfher) decidugto
violate (he law. 20. Accordingly, plaintiff, and all other citizens residing in Columbus are now

snibjected to unfairjob competition. 21. Plaintiffhasalsobeendenieddueprocess, andequal
protection, every time anillegal is hired & harbored andgiven a job and/orHUD housing over

plaiutifif. 22. By Defendant Mayor Ginfher unlawfully harboring illegals, it hasresulted m

plaintiffandothercitizensbeingsubjectedto crime. 23.DefendantMayorGinther'sillegal
conduct also enabled anillegal MexicannamedAnthony LopezPerezto relocate finm Ohioto

California,wbeiehekidnapped,raped,robbed,andmuidereda 21 yearoldsinglewAitefemale

named CoryDesmond. 24. Defendant Mayor Ginther's violation ofthe lawenabledanillegal
Mexican named Pedro Espinoza to relocate finm Ohio to Califiirnia, whereupon he killed a

BlackAinerican male named Jamil Shaw. 25. DefendantMayor Oinfher enabledanother illegal
MexicannamedChristianEchoato relocateto Ohio-afterservmg5 yearsina Texasprisonfor
burglary-vrfiereupon Echoamigrated to Brooklyn Iowa,wherehekidnapped, raped,robbed,
andmurdereda 20yearold singlevrfutefemalenamedMolly Tibbetts. 26.ByDefendant
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 9 of 31 PAGEID #: 12




Mayor Ginfher aUowuigunhealthy illegals to come to Columbus, plaintiffandall other citizens

arebeingput atrisk ofcontracting life-fhreatening diseaseslike tuberculosis, andthe even worse

(Deltavariant) strainofCOVID-19. 27. Additionally, MexicanDrugLordslikeEl Chapohave
confessedto sendingmoles,plants, spies& agentprovocateursto thoroughlymfUtrate allU.S.
law enforcement, and security agencies. 28. After thoroughly infiltrating law enforcement and

security agencies (even the military), these criminals with a badge (hen use government powers

forpuiposesofoppressionagainstAmericancitizens.

                                          Paragrcyih Two


1. Plamtififre-alleges all ofthe averments in Paragraphs 1 and incorporates them by reference as

iffullyre-statedhetcin. 2.DefendantMayorGintherhasanotherdiscriminatoiypolicythat
allowsplaintiffto bedeniedhisliberty,privacy& rightsofequaltreatment 3. Specifically,the
lawofthelandstates(hatall cigarette smokersmustgooutside,andgoatleast20feetfromany
entrance or exit to smoke fhdr dope. 4. There is no provision that in the event ofinclimate

weather, dummy stick smokers can congregate directly infixmt ofany enteance or exit to smoke.

5. BecausetheSurgeonGeneral,theCDC,andtheentiremedicalprofessionhaspostedpure
objecdve, mathemadcal, fiwtoial & actual, peerreviewed absto-acts, papera, afGdavits, brochures,

booklets, pamphlets, scientificjournals, laboratory studies, scholarly reports andetc., certifying
thatjust one wUS of secondhand cigarette smoke is so lethal, it has been known to cause an

infiintto gointocardiacarrest (aDddieficomSD3S),themajorityofWethePeoplegottogether,
andagreedthatanythingthatkills 45,000citizenseveryyearhasnoplaceina civilizedsociety.
6. Yet, all ofthe atid-smoking signs, and all ofthe anti-smoking T.V. commncials stUlhavenot

persuaded cigarette smokers to accord non-cigarette smokers theirrights. 7. Therefore, a broad

coalitionofconcernedcitizensgottogetheranddecidedthatit wouldbeineveryone'sbest
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 10 of 31 PAGEID #: 13




 intereststo bancigarette smokingcveiywbeteinpublic-i.e. downtown,atthebusstop, atthe
 beach,outdoorgatherings,sportingevents,rallies, etc. 8.Becauseofthevalidhealthconcerns,

 all Courts thathave dealt withthe issue agreed it is Unconstitudonal to force a citizen to doany
 drug against their will-including all cotlege Fraternities wbowere enjoined fcomrequiring a
 cfudidatBto smokecigarettesagainsttheirwill, asa conditionto beingacceptedintotheFrat.
 9. Courts have also ruled an Employer doesn't have to hire cigarette smokers. 10. Because of

valid economic concerns. Courts haveruledthatEmployera cantaminate cigarette smokerswbo
promise to only smoke ofifthe clock. 11. The OfiSce ofVeterans Affairs evenjoined the cause,

andhasbannedcigarette smokug anywhere onV.A. property. 12. Dueto residents havingto
sharethesameairspace.CourtshaveruledthatConvalescenceCenters, SeniorCitizenCenters,

andHomeless Shelters areobligatedto ensure thatno smoking occurs anywhere onthepremises.
 13.PertheOSHA,Courtshaveevenruledpartyerscan'tsmokecigarettesina privatesocialclub.
 14.Likewise,intheeventa landlorddecidesto converta singlehousingcomplexinto2 ormore
units, the landlotd is obligated to make sure that the units are completely sealed offfinm each

other, anddonot sihaethe same airapace. 15. To getintune withthetimes, regaidless ofthe
unlawful conduct ofL.A. MayorEric Garcetd andN.Y. MayorAndrew Cuomo-Beverly HUls,

SanFrancisco, andother Cities have banned vaping, smoking cigarettes or snuridng weed orany-
thing dse inpublic. 16. After consulting health organizadons, President Biden too hasagreedto
issue anExecutive Orderbanningthe sale, andthe useofsweetened, menthol flavored cigarettes.
17.ButdefendaitMayorOinfherrefusesto complywiththerighteousagendathathisown
Democrat party has agreed to adhere to. 18. Thus, defendant Mayor Ginther refuses to strike a

balance between the smoking rights ofhis fonner (fellow) Democrat President Baradc Obama

(andthe21%immoralminority), -whowanttobeargumentative, combative,andrebellious, and


                                                10
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 11 of 31 PAGEID #: 14




 deny the expertise ofthe entire medical profession, and go on and shoot their lungs up with a

 cocktaU ofrat poison and 50 other CANCER CAUSING chemicals, and encourage other

misguided youths (with no direcdon, leadership, vision or guidance) to go on and shoot their

 lungsup too witha cocktail ofratpoisonand50 other CANCER CAUSING chemicalsvs the

rights ofRepublican President Donald Trump (and the 79% majority) who do not wantto be

fiwced to secondhand smoke rat poison and 50 other CANCER CAUSING chemicals that cause

the highest rates ofheart and lung disease. 19. Even though defendant Mayor Ginther took an

oathto providea safe, secure,clean& smokefee environmentthroughouttheentireCity, that's
to be enjoyed by all citizens (notjust cigarette smokers), defendantMayor Ginfher still allows

cigarette smokers to foree pkuriiff (and all other citizens) to secondhand smoke cigarette smoke,

that contains a cocktail ofratpoison and 50 other CANCER CAUSING chemicals. 20. Thus,

wAenplaintiffis waiting atthe bus stop or attempts to go inor out ofa Convenient Store or tries

to go in and out of a Super Market or the Library, a City Park, the Police Department or even the

Courthouse, cigarette smokerswill bethere forcingplaintiffto secondhandsmokea cocktailof

ratpoison and 50 other CANCER CAUSING chemicals. 21. Perpure objective, mafhemadcal,

fectaial & actual, peerreviewed scientific data, everytime plaintiffis forcedto intude secondhand

cigarette smoke, it immediately constricts andhardensplaintiffs veins & arteries. 22. Scientific

data also says iwbeaplaintiff, the elderly, and kids with imdcrdeveloped immune systems have

theirveins & arteries constoicted, it inhibitsproperbloodflowto thebrain,whichinluhitsthe

properproductionofacetylcholine (A.C.T.), wAichmeansnobandsofelectricitycansynq)se
through the fluid, andtake efiferent & aflFerentneuron messages to andfi'omthebrain, yAuch

causesthe inessages to backlog up inside a nerve endinguntil it ruptures, dueto the excessive

depositingofmessaging,vrfuchwill causesa personto sufferfiwm 1 of(he 10 negadveefifects


                                                11
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 12 of 31 PAGEID #: 15




 ofbeing forced to secondhand smoke cigarettes-i. e. plaintiff will develop a fonn ofautism,

 dyslexia,ADH,ADHA, emphysema,bronchitis,asthma,blacklung, SIDSand/orcerebralpalsy.
 23. Pure objective, mathemadcal, fiurtual & actual, peer reviewed science also says, secondhand

 smoking the Polonium 210 in cigarettes, which is the most toxic and radio-active fonn oflead

poisoning, will cause plaintiff and all other huinans to develop lung cancer or have to get a hole

cutinthemiddleofourthroat. 24. Frombringforcedto secondhandsmokeHydrogenCyanide
(or chambergas)m cigarettes, will causeplaintiffto suffera stroke and/ora bloodclot, vAich

will cause gangrene to set in, wAich means plaintiff will have to get his anns andlegs amputated.

25. From plaintiff being forced to secondhand smoke the rat poison or arsenic in cigarettes, will

destroy plaintiff's kidneys, which will cause a blood disease, which will cause plaintiff to have to

goto dialysisfortherest ofhislife. 26.Frombeingforcedto secondhandsmokeFoimaldehyde
(a deadorganpreservative) that's also in cigarettes, will causeplaintiffto sufferliver faUure.

27. From being forced to secondhand smoke the Pestidde in cigarettes wUl cause any children

plaintifif may have to suffer birth defects. 28. Inspite of defendant Mayor Oinfher being aware

ofthe 5 primaiyeffects ofsmoking cigarettes, andinspite ofaneducatedmanlike defendant

MayorGintherbringawareofthe 10negadveefifectsofbeingforcedto secondhandsmoke a

cocktail ofrat poison and 50 other CANCER CAUSING chemicals, defendant Mayor Omther

andhis City Council continue to allow cigarette smokers to go everywhere in public, andinjure

plaintiff, by forcing plaintiff (and all other citizens residing in Columbus) to secondhand smoke

a cocktaUofratpoisonand50other CANCER CAUSWG chemicals-therebydenyingthe
plaintiff his 1st, 4fh and 14thAmendmfint rights, which means defendait Mayor Giather canbe

heldliableundertheCondonedCustomTheoryandthe ContinuingVioladonTheory.




                                                12
     Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 13 of 31 PAGEID #: 16




                                                                                          m




          S& s &£ S
r-!0|fri'^'>owr^ooo^r^mcn<-i
ririNcsiNr-irMncsinidr'in 00
mmmmmmfrimFncncnwfS
'-l«-f»-l«-l»-ll->T-l»-l<-lt-ll-^^^I-l



    § i   s i .§ i        § .§ .§ § § i i
                                                             I
.




CGCGCGGQGQGGCQaiGQCQGGCQGG                                   ec

uuuuyuuuuuuuu
aiiaaiaicoiaiaaiiaMmobM
^)E3£3E3^)£3£lE3£35£3£3£3                                    I
OOOOOOOOOGOOOGOOOOOOOOOGOOOO


                                     0     n     N m
      N   »n    in   \o     00   W   <-<   »-<   i-i   »-<
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 14 of 31 PAGEID #: 17



 and mtentionally violate America's righteous illegal immigration laws. 3. After securing the

 logisticsdefendantMayorOintherarbitrarily& capriciouslyenactedunlawfulrules,reguladons,
policies, practices, customs, andpromulgated procedures that deny plaintiff andall other citizens

his,their,our 1st, 4thand 14fhAmendmentrights. 4. Specifically,asstatedintheSOF,by
defendantMayor Ginther dedding to violate the law 8 USC Section 1321 andallowing illegals
toillegallyland,plaindffis subjectedtounfairjob compedtion. 5.BydefendantMayorGinfher
viokrtiag the law 8 USC Section 1322 andpennitting unhealthy illegals to reside in Columbus,

plaintiffisput atriskofcontractinglife-threateningdiseaseslike tuberculosis andCOVID-19.

6. By defendant Mayor Ginther violating the law 8 USC Section 1323 andunlawfully loading

upa bus,andbringingUlegalsto Columbus, it hasresultedinplamtifF(andothercitizens)being
subjectedtucrime,likewhenanillegalMexicanAnthonyLopezPerezwasbroughtto Ohiothen
relocatedto California,whereuponhekidnapped,raped,robbed,andmurdereda 21 yearold
singlewhitefemalenamedCoiyDesmond,andlikewhentheillegalMexicanPedioEspinoza
was brought to Ohio, after wluch herelocated to California, whereupon he shot andkilled a

BlackAmerican male named Jamil Shaw,andlike -wbexithe Ulegal Mexican ChristianEchoa

wasbroughtto Ohio (afterserving5 yearsina Texasprisonforburglary) Echoamigiatedto
BrooklynIowa,wherehekidnapped,raped,robbed,andmurdereda 20yearoldsinglewhite
female named Molly Tibbetts. 7. By defendant Mayor Oinfhfir vioktug 8 USC Section 1324

plaintiffis deniedequalprotection, anddueprocess,everytime anillegalishiredandgivena job
overplaindff, andisharboredandgivenHUDhousingoverplaintifF. 8.Afterbeingputon
notice by President Lincoln at his reinaugurarion 161 years ago (back in 1865), when Mexicans

Ulegally crossthebordertheyknowthey areviolating thelaw 8 USC Section 1325. 9. By
defendantMayorGintherviolatingthelaw 8 USCSection1326 andpennittingpreviously


                                               14
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 15 of 31 PAGEID #: 18




 deportedillegalsto unlawfullyre-entertheU.S.,andmigrateto Columbus, plaintiffandall other
 citizens are again being put at risk of being the victim ofcrime, like vfbeathe 5 times deported

 illegal Mexican (atthetime) namedWahnFrancisco Lqpez Sanchezwasbroughtbackto
 California a 6thtime by a Mexican druglordmole, plant, spy, agentprovocateur, wAomanaged
 to infiltratelawenforeementandbecameSheriffofSanFrancisco-whereuponthe5 times
 deported Ulegal (wAo has since changed hisname) Shot and killed Kafhiyn Steinlee, wAo was

 doingabsolutely nothing but standing onthe southernpeninsulapeer ofthe Golden GateBridge
withherdearold Dad,whUettying to have some funandengagein a bit ofCalifornia Dreaming,
thatturnedinto a CaliforniaNightmarebecause,fonnerPresidentBarackObamaanddefendant

Mayor Ginther both knowingly, purposefully, willfully inhaitionally refused to adhere to their

oath, andenforce our illegal immigradon laws. 10.By defendant Mayor Ginther violating the
law 8 USCSectton 1327 andaiding& abettingillegalsseamngunendtledbenefitsmeans,

defendantMayor Giirthcr, andall other ofBcials whoImowingly, purposefiilly, willfully, and
intendonallyviolate ourrighteouslawsaresupposedto beimprisonedforten(10)yeais.
 11. Thnefore, like his contemporizes in ancient Egypt, the Marked Master Prosecutor moves the

Courtto forwaidthisMau-auh Kir-roo fTrueof VoiceJustified) indictmentagainstdefendant

Mayor Ginther to fheU. S.Attorney's OfiBceforproper adjudicadon. 12. BydefendantMayor
Ointherviolatingthelaw 8 USCSection1328 andpermittingUlegalMexicanprostitutesto

come to Columbus, it hasresulted inplaintiff, andother Blackmales like fonner Dallas Cowboy
MichaelIrvin(#88)bringfalselyaccused,andprosecutedonboguschargesoftape. 13.Another
problem that arises fiom illegal Mexican prostitutes entering theU. S. isthat, cormpt moles, spies
andagentprovocateurs like L.A. DeputySheriffHosaySanchez,will goonsecretsexsites
knownonlyto Mexicansto procure sexualliaisonswithillegalprostitutes ordubiouschaiactera


                                                15
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 16 of 31 PAGEID #: 19




 like Sanchezwill log ontoanillegal cleaningladywebsiteto supposedlyhueancleaninglady.
 14. After luring the illegal women to an (unknown to them) abandoned building, Sanchez and

 hiscorruptcronieswill rq)e thewomen, andunderthreatthathe andhiscronieswill havethem

 deported, Sanchez fiu'ces the women into sex-trafBcking. 15. By defendant Mayor Ointher

violating the law 8 USC Section 1329 andassistingunhealthy illegals elude detection, then

 securingmedicaltreatment forthem,results inplamtiffbeingtaxed,andburdened-withhavingto
pay for costly operations that plaintiff andno others should be obligated to pay for. 16. By

defendantMayorGinfherviolating8 USCSection1357andenactingrules, reguladons,policies,
practices, customs or promulgated procedures that prevent ICE fixnn entering a detention fiusUity

to arrestanillegal alien, putsthe safetyofplaintiffandall othercitizensatrisk. 7. Citizenshave

to worry abouttheir safetybecause, a detention fiwility isthe bestplace for ICEto effectuate an

arrest, whereas by defendant Mayor Giater lalawfully impeding ICE fi'om entBring a detendon

fiuility, it forces them to have to go to a private residence, a public apartment complex or to an

employer'sbusinessto effectuateanarrest,wUchputscitizensatriskofbeingtakenhostageor
bring struck andkilled by a stray bullet, stemming finm an illegal imtiating a shootout with ICE.

18.BydefendantMayorOinther (andCityCouncil) violatingourrighteousillegalimmigration
law 8 USC Section 1363 andrefusing to allowagentsto goimdercover to apprehend illegals
(running anidentity theft ring), enables illegals to continue stealing a citizen's ID in orderto

obtain employment, wUch causes citizens all kinds ofproblems with the IRS. 19. By defisndant

Mayor Ginther andhis City Council violating 8 USC Section 1373 and a creating a safe haven

Sanctuary City for illegals, for all ofthe reasons setforfh conceming defendant Mayor Ginfher

violating 8 USC Section 1323, 8 USC Section 1326 and 8 USC Section 1363, defendant

MayorGintheragainputsthelives ofplaintiffandallothercitizensatrisk, byturningColumbus


                                                 16
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 17 of 31 PAGEID #: 20




 into a safe haven for illegals instead ofa safe haven for law abiding citizens. 20. By defendant

MayorOintherviolatingthelaw 8 USC Section 1251 andrefusingto roundup all illegals, and

feedthem bread& water injaU for 30 days-which will senda messagethat illegals don't have

anythingto lookforwardto cuttinginline andcoiningto Americaillegally-andby defendant

MayorGintherrefusingto fine all illegalstherequisite 50 dollars, andthenforewifhdeportthem,

endsup discriminating againstplaintiff, and all other citizens who are obligated to obeythe law.

21. Whyshouldn't illegals berequired to obeythe law? 22. Whyarethe dummy stick smoking

Dunnnycrats so hung up on wanting to give illegal Mexicans preferential treatment? 23. Per

pure objective, mafhemadcal, fiurtual & actual, peer reviewed scientific taifh, the whole tmfh,

andnothing but, people called Mexicans don't come fixunanywhere in America or anywhere

else in the eutire Western Hemisphere. 24. Mexicans are ag, axg, ab3st, afblb3, (CY) ALDH2,

A2 dnaMongols&om Siberia,Russia. 25. Mexicansdescend6ama group ofpeopleNorthof

the Baikal river valley called the Buriats. 26. The OrangAsli or the original Dl dnaBlackAsian

(Olmecs) left Kyushu Japan, and became the 1st peaceful setders ofthe Yukatan- befiire the A2

dnaMexicans invaded, andraped, robbed, muidered, enslaved & stole the land fi'om the Olmecs.

27. The darkreddishhrownskinnedCl dnaAmuis leftN.E. Cliina,inigratedto CentralMexico,

etched themselves onthe Bonampak Murals & left the skull ofPenon Woman III to prove they

were the original people there. 28. Pkindffs B-dnakinsmen were the first anatomical modem

humans ofthe entire westeoast ofthe Western Hemisphere-fiwm the tip of South America up to
Akska, and fi-om California to Texas-and have the oldest human bones of the Pericues ofthe

the BaJahootypeninsula, Arlington Springs Man andWoman in California, Spirit CaveMan m

Nevada, ourB2 dnaBkuskFoot ofArizona (who havedifi oldest dnainAmerica) ourAnasazi,

Hopi, Zoni, Zuni, Zima, Yuma, Pima, Pueblo, Adobee andJinunez,wAowerethe original people


                                                17
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 18 of 31 PAGEID #: 21



 ofthe 4 Comer States, andwehavthe oldesthumanbanesin TexasofWUsonLeonardManand

theHorn Shelterpeople, to prove ourpeoplewerethe originalinhabitantsofthe S.W.untilfhe

Mexicans invaded, andproceeded to rape, rob, murder, enslave, anddrive ourpeople out, after

whichweniigrated to Seatdethento Butte Montana, where ChiefJoseph'sNezPierceNadon

gaveus sanctuary, and so,because defendantMayor Oinfheris guilty ascharged, under authority

of 8 USC Section 1481 defendant Mayor Ginfher is to be stripped ofcitizenship and departed,

which is wAy the Marked Master Prosecutor moves the Court to forward this Mau-auh Kir-roo

(True ofVoice / Justified) mdictment against defendant Mayor Ginther to the U. S. Attorney.




                    SECOND CLAIM OR CAUSE OF ACTION
Violation(heU.S. ConstitutionProhibitingAbrogationof the 1st, 4thand 14fhAmendments
                                    AGAINST DEFENDANT
                                      MayorAndrewOinfher
 1. Plaintiffre-alleges all ofthe averments made in his First Cause ofAction and incorporates

them by reference as if fully restated herein. 2. As pteviously stated, claims brought under the

1st, 4fhand 14fhAmendments ofthe U. S. Canstitudon require some sort ofgovernment acdon.

3. InParagraphtwo (2) ofthe SOFplaintiffassertsthatdefendantMayorOinfherhasanother

discriminatory policy that allows plaintiff to be denied his liberty, privacy and equal treatment.

4. Specifically, the law ofthe land states cigarette smokera must go outside and go 20 feet 6001

anyentrance to smoke their dope. 5. There's no provision inthe event ofinclimate weather,

dummystick smokers, foolsdcksmokera,cancersricksmokersordeafhsticksmokerscanpostup
iu&ont anentrance or exit to smoke their dope because, only a dumny or only &fool would

smoke ratpoison, dueto thedununysdck orfoolstick inreality beinga cancerstick, fi'amcausing
cancer, vdiich means cancasticks in reality are deathsticks because, they cause nothing but death
                                                 18
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 19 of 31 PAGEID #: 22




 6. Therefore, the law forbids dunnnystick smokers, fiaolstick smokers, cancersdck smokers,

 deafhsticksmokers, cigarettesmokersorwhateveronewishesto callthemfi'ompostingup
within20 feet ofany entrance to dotheir dope. 7. Moreover, the Surgeon General andthe eutire

medical profession has posted pure objective, mathematical, factual & axrtual, peer reviewed

abstracts, afBdavits,brochures,booklets,pamphlets,papas, scientificjournals, laboratorytests,
scholarly reports, etc certifying thatjust onewteffofsecondhand cigarette smoke is so lethal, it's

beenknownto causeaninfiatto gointocardiacarrestanddiefixnnSIDS, themajorityofthe
PeopleinIfaeU.S.gottogether, andagreedthatanythingthatkills 45,000citizenseveryyearhas
no place in a civilized sodety. 8. Yet, all ofthe anti-smoking signs andTV commercials still has

notperauadedcigarettesmokersto accordplaintiff,andall othernon-cigarette smokersourrights
9. No matter wher plaintiff or any other non-cigaiettB smoking citizen tries to go downtown-i. e.

tothePoliceStation,to Court,to theLibrary,theHospital, a Parkortryingto goandwatchthe
BlueJacketsHockeyTeamorgoingto anoutdooreventlikeRed,White& Boomortryingto
participate in the annual Veterans Day Parade, defendant Mayor Giafher andhis City CouncU

condonescancersticksmokersviolatingplaintiffs 1st,4fhand14fhAmendmentrights,by
pennitting cancasdck smokers to forceplaintiff (and all other citizens) to secondhand smoke

theirdope,thatcontainsa cocktaUofratpoisonand50 other CANCER CAUSWG chemicals.

10.PlaintifFdoes notwantto beforcedto do dopeagainsthiswill. 11.Further, aspreviously
stated, pure objecdve, mathemadcal, factual & actual, peerreviewed science sayscigarette dope
istheworstdope. 12. Cigarettesmokingkills 45,000AfncanAmericanNeegroeseveryyear-
stemmingfiomtheNeegroesbeingmisledbyformerPresidentBaradcObama,andwantingto
argue instead oflistening to the escperdse ofthe Surgeon General. 13. Ifplaintiff were to have a

cigarette smoker standnextto 3 otherusers-i. e. thosev/bo use Opium, Heroin or Weed-then


                                               19
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 20 of 31 PAGEID #: 23




 havetheusers standinfi'ontoftheCourihouseanddotheirdope, the Court will notethatthe

 cigaiettesmoker's secondliandsmokewouldbethemost dangerousdope. 14.All ofthe other

 drugs havhealing qualities, whichis vAy wAenproperly usedthey arecalled medicine. 15. It is

 onlytheabuseofthesemedicinesthatcausesa healthproblem. 16. Cigaretteshaveabsolutely
nohealingqualities. 17.CigarettesonlyKILLpeople. 18.Yet, fordubiousreasonsthedope
that kills 45,000 African American Neegroes every year is legal. 19. Thus, inspite ofthe fiict

that defendant Mayor Ginfher dfher knows or should know (hat secondhand cigarette smoke is

detrimental to plaintiff's (and all other citizen's) health, defendant Mayor Ginther continues to

permit cigarette smokers to force plaintiff (and all other citizens) to do dope againsthiswUl,

andsecondhandsmoke a cocktaUofratpoisonand50 other CANCER CAUSING chemicals.

20. The aforementioned conduct on the part of defendant Mayor Ginther (and his City Counsel),

amounts to denyingplaintiffhis 1st, 4th and 14thAmendment rights. 21. Theicfore, theactions

ofdefendantMayor Ginther andhis City CouncU Shouldbe declaredUiiconstitutional, andthe

Courthasallthegroundsit needstu issuea (National)PermanentInjuncdonprohibitingcigarette
smokera Sum smoking their dope anywhere in public. 22. Cigarette smokers or vAo are also

called dummysdck smokers or foolstick smokera or cancersdck smokers or deathstick smokers

(whosedopeisthedeadliestdope) shouldnolongerbegivenpreferentialtoeatmcnt,bybeing
the only citizens .wbo can do their dope in public. 23. Furiher, it's hypocritical for America to

acknowledge the pure objective, mathematical, factual & actual, peerreviewed scientific dataof

the SurgeonGeneral,yAo hascertifiedthereisnosafeamountofsecondhandcigarettesmoke,
butAmericacontinuesto pemutcigarette smokersto forcenon-cigarettesmokersto ingest2nd

handcigarette smoke againsttheirwill. 24. Therefore, plaintiffmoves the Court to discharge its
inherentpowera,andprotectthe Constitutional rightsofplaintiff, andotherAmericandtizens.


                                                20
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 21 of 31 PAGEID #: 24




                     TBIRD CLAIM OR CAUSE OF ACTION


                                     Condoned Custom Theory
                                     AGAINST DEFENDANT
                                       Mayor Andrew Ginther



 1.Plaintiffreallegesall oftheavermentsmadein Claims 1 and2 andincorporatesthemby
reference asif fully restated herein. 2. For all the reasons previously setfiath in plaintififs 1st,

and2nd Causes ofAcdon, defendant Mayor Ginther (and his City Council) can also beheld

liableforviolatingtheCoiidonedCustomTheory. 3. Plaintiffallegesthatwhileactinginhis
ofiScial and individual capacity pursuant to anunwritten rule, regulation, policy, practice, custom

or promulgated procedure, defendant Mayor Ointher knowiagly, purposefully, . willfully and

intentionally joined L.A. Mayor Eric Garcetd and embatded N.Y. Mayor AndrewCuomo, and

decidedtoviolate America'srighteousillegalimmigrationlaws. 4. Wlule actmginlusofGcial
andindividual capacity pursuant to anunwritten rule, regulation, policy, prfusrice, custom or

promulgatedprocedure,defendantMayorOinthcrandhisCityCouncilknowingly,purposefully,
willfully andintentionally deridedtopennitall themembersoftheRaceofCigarette Smokersto
forceplaintiff,andall membersoftheRaceofNon-CigaretteSmokersto dodopeagainstOUT
will, bypennittingtheRaceofCigarette Smokersto go everyvAere inpublic,andforceplaintiff
andall ofthemembersof theRaceof Non-Cigarette Smokerato secondhandsmokea cocktaU

ofrat poison and 50 other CANCER CAUSING chemicals. 5. The aforementioned means,

imdertheCondonedCustomTheorydefendantMayorGintherandhisCity Councilcanbeheld
liable fia the abrogation ofplaintiffs 1st, 4th and 14th Amendment rights.




                                                  21
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 22 of 31 PAGEID #: 25




                   FOURTH CLATOf OR CAUSE OF ACTION


                                  Continuing Violadon Theory
                                    AGAINST DEFENDANT
                                      MayorAndrewGinfher

 1. Plaintiff realleges all ofthe averments made in Claiins 1, 2 and 3, and incorporates them by

reference asif fully restated herein. 2. For all ofthe reasons setforth in plaintiff's 1st, 2ndand

3rd CausesofAction, defendant Mayor Ginfher (and his City CouncU) canalsobeheld liable

for violating the Continuing Violation Theory. 3. PlaintifiFalleges that -wiule acting inhis

ofiBdal & individual capacity pursuant to anunwritten rule, reguladon, policy, practice, custom

or promulgated procedure, defendant Mayor Ointher knowingly, puiposefully, willfully and

intentionally joined LA. Mayor Eric Garcetd andembattled N.Y. Mayor Andrew Cuomo to

violate all ofAmerica's righteous illegal immigration laws. 4. Additionally, wlnle acting in his

ofiBcial andindividual capacity pursuant to anunwritten rule, regulation, policy, practice, custom

or promulgated procedure, defendant Mayor Gintfaer knowingly, purposefully, willfiilly, and

intnrtionally decidedto pemut all those who aremembers ofthe Race ofCigarette Smokers to

force plaintiff, and all members ofthe Race ofNon-Cigarette Smokers to do dope against our

will, bypennitting all those ofthe Race ofCigarette Smokers to smoke in public, andforce

plaintiff, andall members offheRaceofNon-CigaretteSmokersto secondliaidsmokea cocktail

ofratpoison and 50 other CANCER CAUSING Chemicals. 5. As stated, the Surgeon General

hascertified there isno safe amount ofsecondhand cigarette smoke. 6. Onewhiffofsecond

handcigarette smoke hasbeenknownto cause aninfiurt to go into cardiac arrest, anddie finm a

suddencaseofSD3S. 7. Therefore,undertheContinuingViolationTheorydefendantMayor
Ginther canbe held liable fin-the ahrogadon ofplaintififs 1st, 4th and 14th Amendment rights.


                                                 22
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 23 of 31 PAGEID #: 26




                     FIFTH CLAIM OR CAUSE OF ACTION

                            Violation of Title 42 U.S.C. Section 1981
                                    AGAINST DEFENDANT
                                      MayorAndrewGinther

 1. Plaintififre-aUeges all ofthe averments made in Claims 1, 2, 3 and 4, and mcorporates them by

reference as if fully restated herein. 2. In addition to the many Congregations, Associadons,

Federations, Unions or Organizadons people alignthemselves with, plamdfFand most ofthe

world's population are non-cigarette smokers. 3. So,just like (he Rib tyrosine(-) U5 & H dna

Caucasians consider themselves to be fiwn the White Race, plaintiffs legal theory is that he is

6am the Race ofall Non-Cigarette Smokers. 4. Accordingly, -wbeadefendaut Mayor Ginther

permits the (21%) Race ofCigarette Smokers to force plaintiff and all others fixun the (79%)

Race ofNon-Cigarette Smokers to do their dope, by forcing the Race ofNon-Cigarette Smokers

to secondhandsmoke a cocktailofratpoisonaad50 other CANCER CAUSING chemicals,

defiaidantMayorOintherand (his City Council) areinviolationof Title 42USC Secdon1981.

5. The statute states ALLcitizens must betreated equally asall vdute persons. 6. Because rich

vAntecitizenshavethefinancialresourcesto livefarawayfiwntheumer-city cigarettesmoking
Afi-ican American Neegroes, rich -wbites don't have to worry about being forced to secondhand

smoke a cocktail ofrat poison and 50 other CANCER CAUSING Chemicals. 7. But because

plaintiff is poor, he has to live where tfae cigarette smoking Afiican Aincricaa Neegroes live.

8. Thus, after a cigarette smoking Afiican American Neegro lakes a hit offofhis dununystick,

andunleashes a cocktail ofratpoison and50 other CANCER CAUSWG chemicals into the air,

and fiiroes pkintiffto secondhflnd smoke his dope, means plaintiff is not bring toeated equally as

white persons who don't live around cigarette smoking Afiican American Neegroes. 9. Thus,

defednantMayorGinthcrcanbeheldliableforthedisparatetreatanentwithintheinner-city.
                                                 23
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 24 of 31 PAGEID #: 27




                     SKTH CLAEVI OR CAUSE OF ACTION

                         Violation of Title 42 USC Secdon 1985 (1) and (2)
                                    AGAINST DEFENDANT
                                      Mayor Andrew Ginther

 1. Plamtififrealleges all the avennenls made in Claims 1, 2, 3, 4 and 5, and incoiporates them by

reference asiffuUy restated herein. 2. For all the reasons setforth m plaintifFs 1st, 2nd, 3rd, 4fh

and5th CausesofAction, defendantMayor Ginther (andhis City Council) canalsobeheld

Uable for violating Tide 42 USC Secdon 1985 (1) and (2). 3. Plaintiff alleges that vrfule acting

inhis ofBcial andindividual capacitypursuant to anunwritten rule, regulation, policy, pracdce,

custom or promulgated procedure, defendaut Mayor Gintherknowingly, purposefully, willfully

andintentionally pennits membera ofthe Race ofCigarette Smokers to force plaintiff, andall

members ofthe Race ofNon-Cigarette Smokers to do dope against our wUl, bypennitting the

Race ofCigarette Smokers to goeverywbfxe in public, anddothdr dope, andforce plaintiff, and

allmembersoftheRaceofNon-Cigarette Smokersto secondhandsmokea cocktailofratpoison
and50 other CANCER CAUSINGchemicals. 4.The acdons ofdefendant Mayor Oinfhfirandhis

City councU violates Tide 42 USC Section 1985. 5. Whendefendant Mayor Omther andhis

City Councilpennitsthe (21%) RaceofCigarette Smokersto forceplaintifiF,andall members

ofthe (79%) Race ofNon-Cigarette Smokers to do the Cigarette Smoker's dope, by forcing

plaintiff, aad all members ofthe Race ofNon-Cigarette Smokers to secondhand smoke a cocktail

ofrat poison and 50 other CANCER CAUSING chemicals, certifies that pkintifF continues to

suEGa injmy. 6. Plaintiff is being deprived ofhis 1st, 4th and 14th Amendment rights, aswell as

his statutoiy Title 42 U.S.C. Secdon 1985 (1) and (2) rights. 7. Specifically, plaintiffhas

properly alleged that:



                                                24
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 25 of 31 PAGEID #: 28




 (A) Two ormore people hada meeting ofthe minds (defenckmt Mayor Ghsfher & City Council)
 andforged anagreement, plot, scheme or conspiracy {permitting cigarette smoking mpublic)



(B) Two ormore people (defendant Mayor Ginther andhisCity Counctt) direcdy or indirecdy
dqmved a person (plaintiff) ordass ofpersons (iion-cigcFette smokers) ofequalprotection
(therighttobefreefrombeingfarcedtosecondhandsmokea cigarette smoker's dopewhileinpublic)


(C) Twoormorepeople (defendaMMiyorGinthercmdMsCityCouncil) conmuttedanactin
furtherance of anagreement, plot, scheme, or conspiracy (allowing cigarette smoking inpublic)


(D) Two ormore people (defemicnt Mayor GintherandhisCityCounctt) causedaninjury to a
person (plaintiffandcSothercitizens) ortheirproperty ddaintiff's andiSothercitizen's health)


(E) Twoormorepeople (defendantMayorGhitherendhisCityCowicil) depriveda citizenof
anyright (ttierighttobefreefrombeingfarcedtosecondhandsmokeratpoison) orprivilege
(therigAftopartic^ate inRed, White& Boomwithout beingforcedto seconeSvindsmokeratpoison).


8. Simplyput, plaintiffhasproperly alleged:


(A) Specificconductthatviolatedhisrights (beingfarcedtosecondhandsmokeratpoison)
(B) Thetime (24/7) andplace ofthemisconduct (everywhere downtownS. throi^hout theCity)
(C) ListedallpersonswhoviolatedplaintifiFsrights (offcigcwnesmokmgCityengiloyees).


9. Accoidingly, plaintiffhas established a valid claim under Title 42 USC Section 1985 (1) & (2)
andasks(he courtto allowthis suitto proceed.




                                               25
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 26 of 31 PAGEID #: 29




                   SEVENTH CLATOI OR CAUSE OF ACTION
                              Failure To Perform A Required Duty
                                    AGAINST DEFENDANT
                                      Mayor Andrew Ginfher

 1. Plaintiffrealleges all ofthe averments made in Claims 1, 2, 3, 4, 5 and 6, and incorporates

them byreference asif fully restated herein. 2. For all ofthe reasons listed inplaintiff's 1st,

2nd, 3rd, 4fh, 5th and 6th Causes ofAction, defendant Mayor Ginfher and his City Council can

beheld liable for fiulmg to perform a required duty. 3. Specifically, while acting inhisofficial

andindividual capacitypursuant to anunwritten rule, regulation, policy, pracdce, custom or

promulgated procedure, defendantMayor Ginther knowingly, purposefully, willfully aiid

intendonallyjoinedLA. MayorEric OarcettiandN.Y. MayorAndrewCuomo, andviolated

America's righteous illegal immigradon laws. 4. Then,vAale acting in his official & individual

capacitypursuantto anunwrittenrule, regulation, policy, pracdce,customor promulgated

procedure,defendantMayorOinther (andhisCity CouncU) knowingly,purposefully, willfully
andintentionally permits all those w*o aremembers ofthe Race ofCigarette Smokers to force

plaintiff, and all members ofthe Race ofNon-Cigaiette Smokers to do dope against our will, by

permitting those who are members ofthe Race of Cigarette Smokers to go everywhere in public,

andforceplaintiff, andall members oftheRaceof Non-Cigarette Smokersto secondhand

smoke a cocktail ofratpoisonand50 other CANCER CAUSING chemicals,wUchcauses

plaintiff, and all members of the Race of Non-Cigarette Smokers to suffer life fhreatening

healthproblems. 5. Thus, defendant Mayor Ginthcr andhis City Council canbeheldliable for

fiulug to abide by the S.Ct's ruling in Monell v D artm       of Social Servi . 6. It states

government agenciesmustabidebypromulgatedprocedures (the lawoftheland) andendties

must perfium Ihdrrequired duties (protect & serve). 7. Defendant Mayor Gurther violated it.

                                                 26
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 27 of 31 PAGEID #: 30




                                     JUDICIAL NOTICE

 1. The court shouldalsotakejudicialnotice of the factthat, cigarettebutts arenowthenumber 1

litter item aroundtheworld, whichineans,whenit rainsthe 50 caticercausingchemicalsinthe

butt seeps out & contaminates the soil. 2. The diEFerentelevadons ofthe ground causesponding.

3. The ensiling winds lead to the fiinnadon ofbrooks, that turn into streams oftoxic chemicals

findingtheirwayinto a sewer,vrfiichfindsits wayto a river, andultimately to the ocean,-wbea

the toxic mess evaporates andbecomes a black cloud, thatproduces blackrain, v^uch destooys

the enviromnent. 4. Further, thepure objecdve, mathematical, factual & actual, peerreviewed

scientific dataofthe Surgeon General also says, 54,000non-cigarette smokers die evny year

&om contracting secondhand smoking lung cancer. 5. That's because, in additionto being

forcedto ingest secondhand cigarette smoke, the deadly secondhand cigarette smoke also seeps

into a plaintiffs food, rendering it inedible. 6. Plaintiff's clothes are also infected with the

stench ofcigarette smoke. 7. Frombeingforcedto breathe andeata cocktail ratpoison and50

other CANCER CAUSING chemicalseveryday, it's no wonderyAy 54,000Americancitizens

dieeachyearfinm beingaredeniedtherightto be fi'eefi'ombeingforcedto secondhandsmoke.

8. The Court should also notethat ifplaintiffwere to walk downthe street drinking a bottle of

champagne, beer, wine or liquor, defendant Mayor Ginfherwouldhavehispolice officers cite

plaintifffor drinking inpublic, eventhoughplaintifFs beer, wine or liquor doesnt affect anyone

else-but defendant Mayor Ointher would not have one ofhis ofiBcers cite a citizen for smoking

a dununystick inpublic, eventhoughtheir secondhand smoke violates the perpendicular, attacks

othercitizens, andnegatively aEfectstheir health. 9. The previous means, the forked-tongued

hypocrisy should not be allowed to continue. 10. It's time fin- a bold new direcdon in order to

savehumanity 6om self-destruction. 11. Ifthe Court doesnot agree, andpennits cigarette

                                                  27
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 28 of 31 PAGEID #: 31




 smokers to continue ftu'cing societyto secondliand smoke a cocktail ofratpoison and50 other

CANCER CAUSING chemicals, the health of all humans will continue to deteriorate, untU

humanityno longerexits. 12. Likeall otherempiresthatrose andfell beforeit, America

becamesopowerful it couldn'tbe defeatedfinmwithout. 13. Butbecauseoflackofethics,

America continued to try and serve two masters. 14. SoAmerica continued to pennit cigarette

smokers to be givenpreferential treatment, andpermitted them to continue forcing everyone else

to secondhand smoke a cocktail ofrat poison and 50 other CANCER CAUSING chemicals.

15. Thus, Americakept rotting 6cm within, untU it destroyed itself. 16. Because plaintiffdoes

not want to see that happen, he is doing his part by bringing this righteous cause of action.

17.And so, withtheutmost urgencypkintifFmoves the Courtto stare decisis andagreewith all

ofthe otherCourtswhohavealreadydealtwiththisissue. 18. PlaintiffmovestheCourtto rule

thatiftenants live ina housingsimilarto a Convalesce Centeror a SeniorCitizenCenter, it is

Unconstitudonal for a landlord to deny non-cigarette smoking citizens their 1st, 4fh and 14th

Amendment rights, and allow cigarette smokers to move in, atid force all non-cigarette smoking

tenantsto secondhandsmoke. 19. The Courtcanalsotakecreditfor savingbillions ofdollara in

lost revenue. 20. Employers will no longer have to use anot as efGcient (temporary) woricer to

take the place ofa (more efiBcieut) regular employee, vAo hadto miss work due to ftUing Ul

{mmbeingforcedto secouihand smoke cigarettes, andhadto goto the Hospital for treatment.

21. Thus, it's a win-winsitoiationfor all parties involved. 22. Accordingly, the Court is askedto

grant all ofthe requested relief in the Complaint, so society canthen get backto the days oflight

hearts, keen moments, and peace ofmind.




                                                 28
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 29 of 31 PAGEID #: 32




                                                  RELIEF

Wherefore, Plaintiffmakes ajiny damand, andmoves the Court to grantJudgment in die finm of:

 1. Grant Declaratory reliefin the form of decleav the actions ofall the defendants an Unconstitutional.

2. GrantDeckraloryreliefintheform of declare thatillegalimmigrationisunlawful.

3. Graat Declaratory relief in Ae farm of declare all cities, counties, and states that have enacted
policies, practices, customs or promulgated procedures thatprofesstheir city, county andstateto be a safe
havensanctuarycity, countyor stateforillegalaliensareinvalid.


4. GrantDeclaratxnyreliefin the fonn of declare that all goverammt ofiBcials or anyprivate citizen-vibo
aidsandabetsillegalimmigrationareto bearrested,prosecutBd,andincarcerated.

5. Grant Declaratoiy reliefin the fimn of declare ftat all illegal immigrants areto be detected, rootBd
out, rounded up, and icmoved fium Columbus, Ohio and all oflier cities, coundes, and states ofAmerica.


6. Grant Declaratory reliefinthe form of declare that anyrule, regulation, policy, practice, custom or
promulgated procedure prohibiting ICEfiom entering a detention facility to apprehend illegal aliens are
invalid.


7. Grant Declaratory reliefin the fonn of declare that because ofthe umnimart threat they pose to (he
health andwell beingofall citizens, it is illegal to buy, sell oruse cigarettes or all violatora will sufiferthe
penalty ofbeing fined $1,000 dollara and/or atthe desertion ofa Judgewill be incaicerated fin-180 days.


8. Grant Deckuahny nlirfin the fiann of declare Ihatthere is to beno smoking in public ofanything, in
Columbus, Ohio or in any other City in the United States ofAmsrica.


9. Grant Injunctive reliefin(hefonn of eigoin all defendants fixanengaging in (heirunlawful behavior.

10. Grant Injunctive reliefinthe fonn of e^oin all govenmmt ofBcials flxun allowing illegal
immigration to occur at the southern border or anywhere else in the United States ofAmerica.


 11. ChantInjmictive reliefinthe fonn of agom defendantMayor Ginther, andall odiBrgovernment
ofiGcials in America, {mm maintnining policies, practices, customs or promulgated procedures thatmake
llwir city, county or state a safehaven sanctuaiy city, county or state for illegal aliens.

12. GrantIhjuncdve reliefin the finrn of enfom defendantMayor Ginther, andall other government
ofScialsinAmericafinmaidingandabettingillegalinmugration.

                                                       29
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 30 of 31 PAGEID #: 33




 13.GrantInjuncdve reliefintheform ofissueanORDERthatstates, my govemmeut ofGcials-who
 violate the Court's ORDERareto be ainsted, prosecuted, andincareerated.


 14.GrantInjunctive reliefintheform ofissueanORDERthatstates, mypublic orprivate citizcaisinmy
 public orprivate entitythatviolates (heCourt's ORDERanto beairested,prosecuted, andincaroerated

 15. Grant Injunctive reliefinthe fimn ofissue anORDERthat states, all illegal immigrants areto be
 detected, rooted out, lounded up, andremoved fixnn Columbus, Ohio andfixnnaMother cities, counties,
 and states ofAmerica.


16. Grant Injunctive reliefin(he finrn of ergoin anyrule, reguladon, policy, practice orpromulgated
procedun thatprohibitsICEfixanenteringa detention facilitytoapprehendillegal aliens.

17. Grant Injunctive reliefm the finm of efgom smoking cigarettes inpublic or smoking weedinpublic
orvapingor smokinganythingelseinpublicin Columbus,OhioorinanyotherCityintheUnitedStates.

 18. Grant Ihjunctive reliefin diefonn of eHjom thepublic orprivate buying, selling oruseofcigarettes.

 19. Grant Injunctive reliefinthe fans ofissue anORDERdurt states, because ofthe imminent tfareat to
thehealth andwell-being ofall citizens, anyone caugjrt buying, selling orusing cigarettes shall suffer the
penaltyofbeingfined$1,000dollarsoratthediscretionofa JudgewillbeincarcnatedfoeISOdays.

20. Grant Injunctive reliefinthe foim otappoast a.Special Master to oversee a Consent Decree thatwill
ensurethatallofthedefmdantswill abidebytheCourt'sruling.

21. Grant Compensatory reliefinthe fonn ofawardphintiff 500, 000 dollars in compensatoiy damages.
fiomtheCityofColumbus(DefendantMayorGinflier)forofiScialcapacityviolationofplaintiff'slights.

22. Grant Compensatoiy reliefm the form ofawardplaintiff $50,000 dollars in compensatory damages
fiumtheCityofColumbus(defendantMayorGinther)forhisindividualviolationofplaintiff'srights.

23. Grant Punitive reliefinthefimn ofawardplaintiff 1 Million dollara in punitive damages fimn the
CityofColumbus (Mayor Ginther) forliifi ofiBcialcapacityviolation ofplaintiff's rights.

24. Tax all costs to the defendants.


25. Grant any andall other reliefthe Court deems appropriate.




                                                    30
Case: 2:21-cv-04362-EAS-CMV Doc #: 1-1 Filed: 09/07/21 Page: 31 of 31 PAGEID #: 34




Respectfully submitted,




      - ^ s^
S/I Sai-E Johari 360 *
409 VsSaint Clair Avenue
Columbus, Ohio 43203
TrueT .JRhtWamnrfS^yahnn rawn




                                        31
